In this case transcript of the record was filed on June 26 1943. No briefs have been filed. Therefore, the appeal is *Page 836 
either subject to dismissal under the rule, or the record may be considered by the Court and a judgment entered as it appears justice demands.
Grounds of appeal were filed and, while they are Nine (9) in number, they present only a challenge to the sufficiency of the evidence to sustain a conviction of the crime of manslaughter had under an information charging murder in the second degree.
Although we might under the rule properly enter an order dismissing the appeal, we have pursued the course of examining the record and reaching a conclusion on the merits.
We find the evidence amply sufficient to sustain the verdict and the judgment. Perusal of the record discloses no reversible error. Therefore, the judgment is affirmed.
So ordered.
Affirmed.
TERRELL, CHAPMAN and ADAMS, JJ., concur.